Dear Mr. Hall:
You have requested an Attorney General's opinion concerning extra compensation for full-time commissioned deputy sheriffs.
LSA-R.S. 33:2218.2(B)(2) provides:
      In computing the period of service required for the payment of extra compensation to a commissioned deputy sheriff pursuant to the provisions of R.S. 33:2218.8, service as a full-time commissioned deputy sheriff shall include prior service as a full-time police officer receiving extra compensation under the provisions of Subsection A and shall include prior service of retired state police officers who received extra compensation under the provisions of R.S.  40:1457.
Specifically, you ask whether time worked by a Louisiana tribal police officer not receiving state supplemental pay should be considered for extra compensation under Louisiana Law.
Subpart (A) to LSA-R.S. 33:2218.2 states:
      In addition to the compensation now paid by any municipality included in this Subpart or by the Chitimacha Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", to any police officer, every police officer employed by any municipality or tribe which employs one or more police officers who devotes his full working time to law enforcement, and for those hired after March 31, 1986, who have completed and passed a council-certified training program as provided in R.S. 40:2405, shall be paid by the state extra compensation in the amount of three hundred dollars per month for each full-time municipal or tribal law enforcement officer who has completed or who hereafter completes one year of service.
Only officers compensated by municipalities of the state or the Chitimacha Tribe of Louisiana can qualify for supplemental pay under these provisions. No other tribe is included within the meaning of "tribe" or "tribal" under this Subpart.
You also ask our opinion on whether previous time served as a tribal police officer by a commissioned deputy sheriff receiving supplemental pay can be considered in computing the period of service for payment of any extra compensation. The same conclusion applies. Service in any other tribe besides the Chitimacha tribe does not qualify as calculable time for the purposes of the above cited provision.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: CARLOS M. FINALET, III
Assistant Attorney General
RPI:CMF:glb